DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This final action is in response to the amendment dated 07/29/22
Specification
The disclosure is objected to because of the following informalities: on page 1, and under the Background section, Applicant cites Chinese patent 200910164942.2. It is requested that Applicant submits via Information Disclosure Statement Form. Appropriate correction is required.
The substitute specification filed 07/29/22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because no copy of the substitute specification showing any amendments were made to the specification. Therefore, the examiner is unable to determine what has been added or deleted from the substitute specification filed on 07/29/22.
Abstract
The abstract of the disclosure filed on 07/29/22 is objected to because the abstract is supposed to be on one page without any other sections. Applicant is requested to resubmit the abstract in one paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n).  Accordingly, the claim 9 not been further treated on the merits.
Claim 1 is objected to because of the following informalities:  please replace the term “characterized in that” in lines 1-2 with the word “wherein” consistent to US practice for crafting claim language.  Appropriate correction is required. Also claim 1 is objected to because of the period in line 7. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The newly added “non-medicated saline water” is not supported by the original disclosure. It is respectfully requested that this new limitations be delete.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2; Applicant states “sodium chloride”. Is Applicant refereeing to “salt water”? It is requested that Applicant substitute the term “sodium chloride” with “the salt water”.
In claim 10, lines 10-12; Applicant describes “ A function model” structure within a method step. Applicant is requested to add an active action step that includes the function model structure.
Claims 9-10 recite the limitation "the predetermined surface of the object" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim. The same applies to claim 10, lines 2, 4, and 8.
Claim 8 recites the limitation "the human body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 5,883,934) in view of Schusching et al. (US 2017/0224937 A1).
Regarding claim 1, Umeda discloses an electrostatic aerosol (col.4, lines 17-21) disinfection and sterilization method (col.1, lines 6-8); and the atomized particles are charged with static electricity of a first polarity (col.4, lines 17-21) static electricity of not less than 300V (col.4, lines 61-63); transporting (col.3, lines 25-28 and lines 33-36; formed positive or negative ions that spreads in the air and is transported via generating ions) the atomized particles with static electricity to a predetermined surface of the object (col.4, lines 5-16) to be disinfected (col.3, lines 29-32), the object to be disinfected having static electricity of a first polarity; when the atomized particles reach the predetermined surface of the object to be disinfected (col.4, lines 4-6), changing the electrostatic polarity of the object (col.3, lines 58-60) to be disinfected is such that the object to be disinfected has static electricity of a second polarity (col.6, lines 40-43), wherein the second polarity is opposite to the polarity of the first polarity.
In the “Background” section on page 1, lines 19-24 of the current application, Applicants admit that it is well known to atomize water to deliver drugs or ozone to a diseased site for sterilization. 
Umeda teaches atomization by charging a floating mist-form material (col.4, lines15-20). However, Umeda appears silent to explicitly teach the type of material (non-medicated saline water) that is atomized.
Schusching et al. discloses an electrostatic atomizing method [0001] that can use only saline solution [0021] (i.e., non-medicated saline water) in order to provide a nebulizer with which a high output rate can be achieved [0003]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Schusching et al. saline solution to Umeda method in order to provide an aerosol generation with which a high output rate can be achieved.
Regard claim 3, Umeda appears silent to explicitly teach the type of material (non-medicated saline water) that is atomized.
Schusching et al. discloses an electrostatic atomizing method [0001] that can use only saline solution [0021] (i.e., non-medicated saline water) in order to provide a nebulizer with which a high output rate can be achieved [0003]. The saline solution of Schusching et al. is deemed to have the standardized concentration of 0.9% saline. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Schusching et al. saline solution to Umeda method in order to provide an aerosol generation with which a high output rate can be achieved.
Regarding claim 12, Umeda appears silent to disclose that the predetermined surfaces include the surfaces of the human nasal cavity, throat, respiratory tract and alveoli.
Schusching et al. discloses an electrostatic atomizing method [0001] that can use only saline solution [0021] (i.e., non-medicated saline water) in order to provide a nebulizer with which a high output rate can be achieved [0003]. Schusching et al. further teaches that aerosol generators are used as inhalers (the human nasal cavity, throat, respiratory tract and alveoli) that include medicaments [0008]. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Schusching et al. saline solution to Umeda method in order to provide an aerosol generation with which a high output rate can be achieved.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda (US 5,883,934) in view of Schusching et al. (US 2017/0224937 A1) as applied to claim 1, and further in view of Gramann et al. (US 2019/0099566 A1).
The combined Umeda reference appears silent to disclose insulate the sterilized object from the ground, and connect the sterilized object with the high-voltage electrode of the first polarity.
Gramann et al. discloses an inhaler (Fig.1:1) where the housing (Fig.1:9) is insulated [0058] from the ground [0106] while the sterilized object (Fig.1:2 and 6) are connected with the high-voltage electrode in order to provide a simple and robust device having movable parts for silent inhalation [0012]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Gramann et al. insulation to the combined Umeda method in order to provide a simple and robust device having movable parts for silent inhalation.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 9-10, are deemed to be directed to a nonobvious improvement over the art of record (Umeda, Schusching et al., and Gramann et al.). The primary reasons for allowance of the claims 9-10 are the recited the step of calculating time, the step of measuring the initial speed of the atomized particle airflow, the step of estimating the resistance of the atomized particle airflow, and the recited function model.
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798